Shaw, C. J.
This is an action of trespass quare clausum, in which the only question is, whether the locus in quo has been legally laid out as a highway in Cambridge, called Oxford street. The order made by the mayor and aldermen, and afterwards confirmed by the common council, stated the termini, from Kirkland street to Everett street, and the width, fifty feet, “as delineated on a plan now.before this board.”
It is difficult to appreciate the force of the plaintiffs’ objections, either to the proceedings of the mayor and aldermen, or to the mode of proving them. The first is, that the proceedings themselves are void for uncertainty. This depends upon the very question, whether there was any plan before the board, which can now be identified and authenticated, on which Oxford street, between Kirkland and Everett streets, is delineated. *272If so, id certum est quod certum reddi potest. It is a familiar rule, in constant practice, in its application to deeds, grants, locations, and other written documents, that the length and directions of lines, their curves, angles, and changes, may be proved by a chart, plan, or survey, annexed or definitely referred to. It is true, that the plan may be, and sometimes is, indorsed or annexed; but this cannot always be done, and often it cannot with convenience. In such cases, the plan must be proved, like other matters of locality in the descriptive part of the document, by evidence almnde establishing its identity and authenticity.
This leads us to the other question, the competency of the evidence offered on the trial. On this point, it appears to us, that when a plan or survey is not indorsed or annexed, it is used as matter of description, and like monuments, abuttals, and other localities, called for or mentioned in the description, must be proved by evidence aliunde, and often and generally by parol evidence. If a tree, a house, a rock, or a well, is thus referred to, such object must be identified by parol evidence. If the mayor and aldermen of Cambridge had had occasion to make the “ Washington elm ” one of these calls, though that is a tree almost known to history, and with which all who are conversant with the localities are familiar, yet on a trial, touching this location, parol evidence must be given to identify it, and distinguish it from other elms on Cambridge common. The same rule applies to a chart or plan. It may be an old plan, well known, or deposited in some public office for general use, or recorded in the registry of deeds. The proof, then, whatever be its character, must be such as to identify it, and prove it to be the plan mentioned and called for in the location. Where, as in the present case, a plan of corresponding date, verified by the recording officer of the city, and deposited in its archives, is produced, it would seem to be part of the proceedings. ' The objection is, that the order laying out the street, and referring to a plan, does not refer to this particular plan, because it does not describe it as a plan filed or to be filed in their office. But it refers to it by another designation, quite as susceptible of proof, namely, “ a plan now before this *273board.” Had it been signed by the whole board, this might have added to the weight, but would not have changed the character of the proof. The- court are of opinion, that the evidence was competent and rightly admitted by the judge, and the exceptions are overruled.

Judgment on the verdict